               Case 19-50095-CSS         Doc 162     Filed 04/14/20      Page 1 of 2
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Patrick Edmund Fitzmaurice
patrick.fitzmaurice@troutman.com




April 14, 2020
BY ECF

Hon. Christopher S. Sontchi
United States Bankruptcy Court, District of Delaware
824 North Market Street, 5th Floor
Wilmington, DE 19801

Re:     In re Decade, S.A.C., LLC, Case No. 18-11668 (CSS)
        Carickhoff v. Goodwin, Adv. Proc. No. 1:19-50095 (CSS)

Dear Chief Judge Sontchi:

Together with Ashby & Geddes, P.A., we are special counsel to David Carickhoff, the chapter 7
trustee (the “Trustee”) of the Debtors and plaintiff in the referenced adversary proceeding. We
write together with counsel for the Goodwins to update the Court on certain developments in this
case and to request a status conference to discuss the setting of a trial date and a schedule for
pre-trial submissions.

The last status conference in this matter was on February 28, 2020. Pending at that time, and the
subject of the parties’ discussion with the Court, were: (i) the Goodwins’ appeal (the “Appeal”) of
the Court’s January 29, 2020 order (the “Summary Judgment Order”) granting in part and denying
in part the Trustee’s motion for summary judgment; (ii) the Goodwins’ motion to stay (the “Stay
Motion”) the adversary proceeding pending the resolution of the Appeal; and (iii) the Trustee’s
Cross-Motion to Modify the Summary Judgement Order (the “Cross-Motion”). The Court denied
the Stay Motion by order dated March 18, 2020 (D.I. 158).

On March 24-25, 2020, counsel for the parties met and conferred by email concerning the Appeal
and Cross-Motion to modify and agreed that each would be withdrawn, and the adversary
proceeding would proceed to trial. On March 26, 2020, the Goodwins filed a Notice of Voluntary
Dismissal of the appeal without prejudice. (D.I. 161). That same day, the Trustee filed a Stipulation
Regarding Withdrawal of the Trustee’s Cross-Motion to Modify the Order on the Trustee’s Motion
for Summary Judgment. (D.I. 160).

After the dismissal of the Appeal and withdrawal of the Cross-Motion, on April 6, 2020, counsel
for the parties met and conferred and agreed upon the issues for trial in the adversary proceeding.
The parties have agreed that at trial: (i) the Trustee will seek to establish the claims in his
complaint that GAME and GSM (together with all of their assets) are property of the Debtors’



42012162v2
               Case 19-50095-CSS          Doc 162     Filed 04/14/20      Page 2 of 2
Hon. Christopher S. Sontchi
April 14, 2020
Page 2




estates; and (ii) the Goodwins will seek to establish their Fourth Counterclaim that argues that the
SPA is unenforceable.. The Goodwins also reserve the right to offer evidence in support of their
affirmative defenses to the Trustee’s claims, and any other rights or defenses they may have.
The Trustee reserves the right to offer rebuttal evidence that notwithstanding the Debtors’ failure
to comply with certain obligations under the SPA, GAME and GSM are nonetheless property of
the Debtors’ estates because the sale transaction in the SPA should be deemed to have been
consummated by virtue of the parties’ performance and/or by ratification of the contract by the
Goodwins.

As a result, the parties jointly request that the Court hold a status conference to discuss the setting
of a trial date and a schedule for pre-trial submissions under the Court’s General Order Re: Pre-
Trial Procedures in Adversary Proceedings.

Respectfully submitted,




Patrick E. Fitzmaurice



cc:     All counsel by ECF




42012162v2
